IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                   No. 00-50425
                                 Summary Calendar



                              SULEMA C. ESTRELLA;
                              JOSE ESTRELLA, III,

                                                  Plaintiffs-Appellants,

                                      versus

                           UNITED STATES OF AMERICA,

                                                  Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. SA-99-CV-1000-FB
                         --------------------
                           December 13, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Estrellas appeal the district court’s grant of summary

judgment to the defendants in this Federal Tort Claims Act (FTCA)

case.      They    first    argue   that   the   district     court   erred   in

determining       that   their    claim   was   barred   by   the   statute   of

limitations.      The district court’s determination on this issue was

not erroneous, as the Estrellas failed to timely present their

administrative claim to the appropriate agency.               See 28 U.S.C. §

2401(b).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 00-50425
                                     -2-

     The Estrellas next argue that the district court erred in

determining that Dr. Washington was a Government employee for FTCA

purposes.    The district court did not err, as Washington falls

under the provisions of 42 U.S.C. § 233(g).            The Estrellas’ final

argument    is   that   the   case   should   have   been   remanded.   This

contention is not meritorious.           The case was properly removed

pursuant to 28 U.S.C. § 2679(d)(2).           The Estrellas have failed to

show that the district court erred in denying their motion to

remand and granting the defendants’ motion for summary judgment.

Consequently, the judgment of the lower court is AFFIRMED.